** SCHOOLS — BUILDING FUND ** THE $55,621 ACCUMULATED PRIOR TO JUNE 30, 1055, IN SAID "SEPARATE SCHOOL BUILDING FUND" SHOULD BE PLACED IN THE GENERAL FUN OF SAID INDEPENDENT SCHOOL DISTRICT, AND WILL THEREBY BY AVAILABLE FOR THE PURPOSE OF FINANCING ANY GENERAL FUND PURPOSES; AND THAT THE $17,620 ACCUMULATED PRIOR TO JUNE 30, 1055, FOR THE DISTRICT'S BUILDING FUN MAY BE USED FOR THE PURPOSE OF ERECTING, REMODELING OR REPAIRING SCHOOL BUILDINGS, AND FOR PURPOSE OF PURCHASING FURNITURE, NOTWITHSTANDING THAT THE TAX LEVIES THEREFOR WERE ORIGINALLY MADE ONLY FOR THE PURPOSE OF ERECTING PUBLIC BUILDINGS, PRIOR TO THE AMENDMENT OF ARTICLE X, SECTION 10 ON APRIL 5, 1955 (BUILDING FUND, FUND LEVY, MILLS, VOTED BY ELECTORS OF THE SCHOOL DISTRICT, PROPERTY, FUNDS) CITE: 70 O.S. 1-20 [70-1-20], 70 O.S. 5-9 [70-5-9], ARTICLE X, SECTION 19 (J.H. JOHNSON)